

115 HR 5048 IH: Nutrient Management Technical Service Provider Certification Act of 2018
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5048IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Bost (for himself and Mr. Soto) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 with respect to eligibility to become a third-party
			 provider, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Nutrient Management Technical Service Provider Certification Act of 2018. 2.Amendment to the Food Security Act of 1985Section 1242(e) of the Food Security Act of 1985 (16 U.S.C. 3842(e)) is amended by adding at the end the following:
			
				(4)Alternative certification
 (A)In generalIn carrying out this subsection, the Secretary shall approve any qualified certification that the Secretary determines to meet or exceed to the national criteria provided under paragraph (3)(B).
 (B)Qualified certificationIn this paragraph, the term qualified certification means a professional certification that is established by the Secretary, an agriculture-related retailer, a farmer cooperative, the American Society of Agronomy, or the National Alliance of Independent Crop Consultants, including certification—
 (i)as a Certified Crop Advisor by the American Society for Agronomy; (ii)as a Certified Professional Agronomist by the American Society for Agronomy; and
 (iii)as a Comprehensive Nutrient Management Plan Specialist by the Secretary.. 